                           United States District Court
                                     for the
                           Southern District of Florida
 Everth Issac Angulo, Plaintiff,        )
                                        )
 v.                                     )
                                          Civil Action No. 19-21352-Civ-Scola
                                        )
 Il Gabiano Miami, LLC and others,      )
 Defendants.                            )
             Order on Parties’ Motions for Summary Judgment
      This matter is before the Court on Plaintiff’s motion for partial summary
judgment (ECF No. 38) and the Defendants’ motion for summary judgment. (ECF
No. 41.) Both motions are fully briefed and ripe for the Court’s review. Upon
review of the record, the parties’ briefs, and the relevant legal authorities, the
Court denies the Plaintiff’s motion for summary judgment (ECF No. 38) and
grants in part and denies in part the Defendant’s motion for summary
judgment. (ECF No. 41.)
I.    Background
       Plaintiff Everth Issac Angulo filed a complaint against his former employer,
Il Gabbiano, and the three owners of the restaurant, Gino Masci, Fernando
Masci, and Luigi Tullio, for unpaid overtime wages under the FLSA. (ECF No. 1.)
On July 29, 2019, Il Gabbiano filed a four-count counterclaim against Angulo
for conversion, fraud in the inducement, unjust enrichment, and civil theft. (ECF
No. 30.) The counterclaim alleges that Defendants overpaid Angulo in the
amount of $39,446.71.
       Based on the facts in the record, the Plaintiff worked as an appetizer and
salad preparer from 2007 to 2019. (Defendants’ Statement of Facts (“Def.’s SOF”)
at ¶ 1.) According to the Defendants, the going rate for a salad preparer in Miami
is $9 to $13 per hour. (Id. at ¶ 3.) Il Gabbiano paid Angulo $1100 a week if he
worked six days a week, which was approximately $200 more than he would
make if he worked 60 hours at $13 per hour with $19.50 per overtime hour. (Id.
at ¶¶ 3, 12.) The Defendants paid Angulo more than the going market rate so
that Angulo would remain loyal to the restaurant and excel in his work. (Id.) If
he worked fewer than six days, his pay would be reduced by the number of days
he missed. (Id.) Carmen Polluck, the Controller of Il Gabbiano, testified that
“instead of paying him $13 an hour plus overtime, we would pay him a set
amount so that he can come and go.” (ECF No. 39-7 at 24:19-23.)
       Chef Sanango was Angulo’s direct supervisor and responsible for hiring
him. (Id. at ¶ 4.) Carmen Polluck is responsible for running the office, making
the restaurant’s budget, managing the employee’s benefits, processing payroll,
and reconciling time records. (Id. at ¶5.) At least one of the owners is always
present at the restaurant. (Plaintiff’s Statement of Facts (“Pl.’s SOF”) at ¶ 2, ECF
No. 39.)
II.    Legal Standard
       Summary judgment is proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. “The purpose of summary judgment is to isolate
and dispose of factually unsupported claims or defenses.” Santelices v. Cable
Wiring, 147 F. Supp. 2d 1313, 1316 (S.D. Fla. 2001) (Jordan, J.).
       In reviewing a motion for summary judgment, the Court must “view the
evidence and all factual inferences therefrom in the light most favorable to the
non-moving party, and resolve all reasonable doubts about the facts in favor of
the non-movant.” Feliciano v. Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013)
(quoting Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1143 (11th Cir. 2007)). The
moving party bears the burden of proof to demonstrate the absence of a genuine
issue of material fact. Celotex, 477 U.S. at 323. However, “the mere existence of
a scintilla of evidence in support” of the non-moving party’s position is
insufficient to deny summary judgment. Santelices, 147 F. Supp. 2d at 1317
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
III.   Analysis
       I. The Plaintiff’s Motion for Partial Summary Judgment
        The Plaintiff’s motion for partial summary judgment asks the Court to find
that (A) the Plaintiff was an employee of the individual Defendants and (B) that
liability has been established. (ECF No. 38 at 2.)
         A. Defendants as Individual Employers
       “A plaintiff may seek to sue an individual employer or multiple employers
in a FLSA case, as the statute contemplates that there may be several
simultaneous employers who are responsible for compliance with the FLSA.”
Ceant v. Aventura Limousine & Transp. Service, Inc., 874 F. Supp. 2d 1373, 1380
(S.D. Fla. 2012) (Scola, J.). The statutory definition of “employer” is quite broad
and “encompasses both the employer for whom the employee directly works as
well as any person acting directly or indirectly in the interests of an employer in
relation to an employee.” Josendis v. Wall to Wall Residence Repairs, Inc., 662
F.3d 1292, 1298 (11th Cir. 2011) (citing 29 U.S.C. § 203(d)). An individual “must
either be involved in the day-to-day operation or have some direct responsibility
for the supervision of the employee” in order to qualify as an FLSA employer.
Gonzalez v. Metropolitan Delivery Corp., 2012 WL 1442668, *8 (S.D. Fla. Apr. 26,
2012) (Scola, J.) (citing Alvarez Perez v. Sanford-Orlando Kennel Club, Inc., 515
F.3d 1150, 1160 (11th Cir. 2008)). “A party need not have exclusive control of a
corporation’s everyday workings, so long as he has operational control of
significant aspects of the corporation’s day to day functions.” Id. Angulo seeks to
hold individual defendants Fernando Masci, Luigi Tullio, and Gino Masci jointly
and severally liable along with Il Gabbiano for his unpaid overtime.
       The Mascis and Tullio own Il Gabbiano. According to the Plaintiff, they
were involved in the day to day operations of Il Gabbiano. (ECF No 38 at 5.) Each
of the owners has the authority to sign paychecks and checks for the restaurant.
(Id.) Each owner spends four months of the year at the restaurant. (ECF No. 39-
2 at 87:17-21.) Fernando Masci testified that he is at the restaurant day-to-day
“supervis[ing] what’s going on.” (ECF No. 39-2 at 52:14-17.) However, when
asked if he set the employee’s schedules, he said that “the office set[s] the
schedule.” (Id. at 53:23-4.) Masci also testified that he and the chef met on
Saturdays to discuss the specials and he directs the menu because “all the
recipes have to come from the owner.” (Id. at 84:9-18.) If a customer complains
about food, Masci tries to address the problem. “I try to correct the things by
myself, you know. Let’s say somebody complains too salty or it has no flavor, the
day after, you know, I sit down two minutes with the chef. I say, “Look,
temperatures, adjust this…” (Id. at 83:10-16.)
       Gino Masci testified that he does mostly “public relations” at the
restaurant and “the wines because it’s a hobby of mine.” (ECF No. 39-4 at 5:23-
6:2.) When asked what he does when he is at the restaurant, Masci explained
that, “Basically, I check the cooler where all my wines they are displayed and go
around talking to people. That’s my job.” (Id. at 8:1-3.)
       The Plaintiff asserts three facts about Luigi Tullio: the Plaintiff would “fix
special things” for Tullio in the kitchen when he wanted something to eat; Tuillio
is in contact with the wine vendors; and Carmen Polluck (the Controller) reports
to Tullio. (ECF No. 38 at 8.)
       Based on the record, the Court finds that Gino Masci and Luigi Tullio did
not exercise the level of operational control that is required for individual
employer liability under the FLSA. See Alvarez Perez v. Sanford-Orlando Kennel
Club, Inc., 515 F.3d 1150, 1161 (11th Cir. 2008) (affirming judgment as a matter
of law on issue of employer’s individual liability where owner was not involved in
the day-to-day operations of the facility). They spent limited time at the
restaurant and were not involved with the employees, scheduling, or operations.
These responsibilities were delegated to Carmen Polluck, the Controller, or
Marco, the Manager. (See ECF No. 39-4 at 8:4-7.) Because the Defendants also
moved for summary judgment on this issue, ECF No. 41 at 8 n.2, the Court
denies the Plaintiff’s motion and grants Gino and Luigi’s motions for summary
judgment on this issue.
       The Court, however, finds that there is a disputed issue of fact as to
whether Fernando Masci was involved in the day-to-day operations of the
restaurant. Although Fernando only spends four months of the year at the
restaurant, his testimony indicates that he meets regularly with the chef, attends
to customer complaints, and generally oversees the restaurant when he is
present. The Court finds that there are sufficient facts under which a reasonable
juror could conclude that Fernando was involved in the day-to-day operations of
the restaurant. See Solano v. A Navas Party Prod., 728 F. Supp. 2d 1334, 1342
(S.D. Fla. 2010) (Altonaga, J.) (denying summary judgment on individual
employer liability where co-owner and corporate officer of the business was a
signatory on the business accounts and would instruct employees and answer
questions). Accordingly, the Court denies the Plaintiff’s motion and the
Defendant’s motion as to Fernando Masci.
         B. Liability
       Angulo also requests that the Court find that the Defendants are jointly
and severally liable for unpaid overtime wages and asserts that the jury only
needs to determine the amount of damages. (ECF No. 8 at 8.) The Court will not
make a liability finding at this juncture. There are a number of affirmative
defenses that remain unresolved, including that the Defendants acted in good
faith. (ECF No. 10 at ¶ 21.) Moreover, the Defendants dispute that Angulo is
owed any overtime compensation at all and have counterclaimed for
overpayment. (ECF No. 30.)
      II. The Defendants’ Motion for Summary Judgment
       The Defendants argue that they are entitled to summary judgment on
Angulo’s FLSA claim because Angulo has not met his burden of showing that he
worked in excess of forty hours in any one workweek and was not properly
compensated for his overtime work. (ECF No. 41 at 6.) The Defendants’ argument
relies on one unreported case from the District of Wyoming. (Id. at 6-7.) Upon
careful review, the Court disagrees with the Defendant.
       As an initial matter, neither party has properly addressed how overtime
compensation should be calculated in this case. The Defendants’ position is that
they paid Angulo $1100 per week, which was roughly equivalent to $13 per hour,
the “going rate” for salad preparers, plus overtime at $19.50, and an additional
$200 to keep him happy and loyal to the company when he worked six days a
week.1 (ECF No. 66 at ¶ 3.) If Angulo worked fewer than six days, his
compensation “would be reduced by the number of days that he did not work
during that particular pay period.” (ECF No. 41 at 3.) His hours fluctuated from
week to week. A cursory review of Angulo’s earnings records and time sheets
confirms that he was paid $1100 when he worked six days and $917 when he
worked five days. (ECF Nos. 40-6, 40-10.) How these numbers were calculated,
on an hourly basis, however, is unclear. For example, on the week of May 16,
2016 to May 22, 2016, Angulo worked for 67.91 hours over six days. (ECF No.
40-6 at 3.) He was paid $1100 for this week. (ECF No. 40-10 at 3.) Based on Il
Gabbiano’s explanation of how it compensated Angulo, Angulo should have been
paid $13 per hour for the first 40 hours and $19.50 per hour for the 27.91
overtime hours he worked. This would total $1,064.25. Angulo would also be
entitled to $200 for working six days that week, for a total of $1,264.25. He was
paid $1,100 that week. The week of May 9, 2016 to May 15, 2016, Angulo worked
five days and was paid $916.67. (ECF Nos. 40-6 at 2, 40-10 at 2.) This is
consistent with Il Gabbiano’s representations that it reduced Angulo’s pay if he
worked fewer than six days. However, how the Defendants arrived at this number
based on an hourly and overtime compensation scheme is unclear. Based on the
$13 per hour and $19.50 overtime hour scheme, Angulo should have been paid
$629.78 that week, not $916.67.
       In its response to the Defendants’ motion, the Plaintiff argues that his time
records clearly show overtime hours and his compensation agreement was
“confusing.” (ECF No. 62 at 3, 7.) Angulo’s response also cites testimony from Il
Gabbiano’s corporate representative stating that Angulo was a salaried
employee. (Id. at 4.) Angulo’s time sheets do indeed indicate “regular” hours
worked and “overtime” hours. (ECF No. 40-6.) Angulo, however, does not offer
an alternative means of calculating his compensation.
       The Court notes that under 29 C.F.R. § 778.114, a salaried employee may
receive overtime payment based on the “fluctuating workweek” method of
overtime payment.
               The fluctuating workweek method of payment allows an
               employee whose hours fluctuate from week to week to
               be compensated at a fixed amount per week as straight-

1 The Defendants’ position is inconsistent throughout its briefing. In its motion
for summary judgment, the Defendants state that they paid Angulo a flat rate of
$1100 per week if he worked six days a week. (ECF No. 41 at 2.) In their reply,
the Defendants state that Angulo was paid $13 per hour for the first 40 hours
and $19.50 per hour for any overtime hours, up to 20 hours of overtime, plus
$200 if he worked six days a week. (ECF No. 66 at ¶ 3.) This equals approximately
$1100 for a six-day week. (Id.)
             time pay irrespective of the number—few or many—of
             hours worked. Payment for overtime hours under this
             method is at one-half time regular-rate instead of the
             standard one and one-half time rate because the
             straight-time rate already includes compensation for all
             hours worked. The regular-rate of hourly compensation
             will vary from week to week depending on the number
             of actual hours worked in any given workweek; it is
             calculated by dividing the number of hours worked into
             the amount of the straight-time salary.
Davis v. Friendly Exp., Inc., No. 02-14111, 2003 WL 21488682, at *1 (11th Cir.
Feb. 6, 2003). Neither party discusses the applicability of the fluctuating
workweek method in this case.
       In sum, there appear to be various issues of fact regarding Angulo’s
compensation scheme, whether he was salaried or hourly, and how his pay was
calculated. Therefore, the Defendants not entitled to summary judgment on
Angulo’s FLSA claim.2
       Il Gabbiano also moves for summary judgment on its counterclaim for
conversion, fraud in the inducement, unjust enrichment, and civil theft. (ECF
No. 41 at 8-13.) The Defendant’s counterclaim is based on Il Gabbiano’s
assertions that it overpaid the Plaintiff $39,446.71 during his time as a salad
preparer. (ECF No. 30 at ¶ 19.) The Defendant’s counterclaim argues that Il
Gabbiano agreed to pay Angulo $1100 per week rather than the “going rate of
$13 per hour, and $19.50 per hour for each hour of overtime during the same
pay period.” (ECF No. 30 at ¶ 19.) According to Il Gabbiano, $1100 a week was
more than Angulo would have received had he been paid under an FLSA-
compliant hourly arrangement, and therefore they are entitled to the money they
“overpaid” Angulo. (Id at ¶¶ 18-19.) Il Gabbiano is essentially conceding that
Angulo was not an hourly employee. (Id. at ¶ 18 (“Had Counter-Defendant voiced
any concerns about his compensation arrangement, Il Gabbiano would have at
least offered him the option. . . [of] switching to an hourly arrangement . .
.”) (emphasis added)). As discussed above, 29 C.F.R. § 778.114 provides for the
fluctuating workweek method of calculating overtime pay for salaried employees.
As neither party has discussed the applicability of this method to this case or


2 The Defendants’ motion includes a footnote arguing that the individual
Defendants are also entitled to summary judgment because the record clearly
establishes that they are not “employers” under the FLSA. (ECF No. 41 at 8 n.2.)
As the Plaintiff moved for partial summary judgment on this issue, the Court
addressed the Defendants’ argument with the Plaintiffs’ motion.
explained how exactly Angulo’s pay was calculated, the Court cannot resolve
these claims.
      In sum, the Court finds that the Defendant’s counterclaim also turns on
the disputed issue of Angulo’s compensation scheme and factual determinations
by the jury as to what exactly was paid and/or owed. The Defendant’s motion
for summary judgment on its counterclaim is denied.
IV.   Conclusion
     Based on the foregoing, the Court denies the Plaintiff’s motion for partial
summary judgment (ECF No. 38) and grants in part and denies in part the
Defendants’ motion for summary judgment. (ECF No. 41.) The Defendants’
motion is granted only as to Gino Masci and Luigi Tullio’s liability. The
Defendants’ motion is denied in all other respects.
     Done and ordered at Miami, Florida, on December 9, 2019.

                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
